DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 10/04/2021. It is noted that in the amendment, applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1, 9-13 and claims 14-17 are newly added. As amended, the pending claims are claims 1-17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a movable frame connected to an inner side of the fixed frame”. At best, in Figs. 1 and 2: one side of the first beam (130) is connected to the inner side of the movable frame 160 and one side of the second beam 170 is connected to the inner side of the fixed frame 180. However, the claimed limitation of “the movable frame connected to an inner side of the fixed frame” is not disclosed by the original disclosure. Therefore, the specification does not support the amended claim language. Claims 2-9 and 11-13 are rejected because they depends upon claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states that “the ribs are formed on the first predetermined axis”. Claim 7 depends from claim 1, and claim 1 states “ribs formed on second surfaces of the first beams, a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis”. As shown above, claim 1 emphasizes distance between the ribs and the first predetermined axis, and distance between the ribs and the turnaround parts, and claim 7 further highlights that the ribs are formed on the first predetermined axis, and it is not clear how the distance between the ribs and the first predetermined axis is measured or defined, if the ribs are formed on the first predetermined axis. 
one of the ribs is formed on the first-type beam at a position near an end of the first-type beam on a first side of the first predetermined axis; and another one of the ribs is formed on the second-type beam at a position near an end of the second-type beam on a second side of the first predetermined axis that is opposite the first side”. Claim 8 depends from claim 1, and claim 1 states that “ribs formed on second surfaces of the first beams, a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis”. These two limitation appears to contradict each other. The ribs in claim 8 are formed at the place near to the end of the beams, which are far away from the axis, but closer to the turnaround parts than the predetermined axis. 
Allowable Subject Matter
Claims 14-17 are allowed.
Regarding claim 14, the closest prior art Kitazawa (US 2012/0120470) teaches an actuator (para [0017]), comprising: a frame (Fig. 19: 1); a first driving beam (3c) that is connected to the frame (1) and to an object (2) to be driven, and includes multiple first beams (3b) extending in a direction orthogonal to a first predetermined axis (O-axis shown in Fig. 11), ends of each adjacent pair of the first beams (3c) being connected to each other via one of first turnaround parts (3a) such that the first driving beam forms a zig-zag bellows structure as a whole (as shown in Fig. 11: beams 3b forms zig-zag bellow structure); first driving sources (Fig. 10: piezoelectric film 5) formed on first surfaces of the first beams (Fig. 19 and para [0102]: piezoelectric film 5 forms on top of the beams 3b); and 
ribs (damper 4) formed on the first beams (3b), a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis (as shown in Fig. 19 damper element 4 is disposed at the center of the beam 
Kitazawa fails to teach that the ribs formed on second surface of the first beam and a height of the ribs being same as a height of the frame. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). Thus, rearrangement of the damper 4 at the beams 3b is an obvious modification in order to prevent deformation of the beam elements as described in para [0072]. 
However, Kitazawa fails to explicitly teach that a height of the ribs being same as a height of the frame.
Regarding claim 14, this claim depends on an allowable base claim and is therefore allowable for the reason stated supra. 
Regarding claim 16, the closest prior art Nakazono (US 2014/0368896) teaches a method of manufacturing an actuator (Fig. 5 and para [0024]), the method comprising: patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including6Docket No.: 18MM-020 App. No.: 16/223,658a frame (503); a driving beam (para [0067] and Fig. 6: 506) that is connected to the frame (para [0067]: “Mirror part 504 and movable frame 503 are held by a pair of second support portions 506 so that mirror part 504 can rotate about second rotation axis 510.”) and to an object (mirror 504) (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 
Nakazono fails to teach ribs formed on second surfaces of the beams, a distance between the ribs and the predetermined axis being less than a distance between the turnaround parts and the predetermined axis, a height of the ribs being same as a height of the frame, and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  
In the same field of endeavor, Yamada (US 2012/0162739) discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement 
The combination of Nakazono and Yamada fails to teach a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis, a height of the ribs being same as a height of the frame and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
In any event, in the same field of endeavor, Kitazawa (US 2012/0120470) teaches an actuator (at least in Fig. 19), comprising a ribs element (4) being formed on the surface of the beam (3b) and disposed at the center of the beam (3c), or at the optical axis far away from the turnarounds parts (3a) of the beam (3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
The combination of Nakazono, Yamada and Kitazawa fails to teach a height of the ribs being same as a height of the frame, and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  

Yasuda (US 2016/0341956) teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
However, the combination of Nakazono, Yasuda, Yamada and Kitazawa fails to teach a height of the ribs being same as a height of the frame.
Regarding claim 17, this claim depends on an allowable base claim and is therefore allowable for the reason stated supra. 
 
Claims 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art Yasuda (US 2015/0338644) teaches an actuator (para [0003]), comprising: a fixed frame (Fig.9: 5) ; a movable frame (Fig. 9: 3); a first driving beam (14a) whose one end is connected to an object (1) to be driven and another end is connected to an inner side of the movable frame (3), the first driving beam (14a) including multiple first beams extending in a direction orthogonal to a first predetermined axis (as shown in Fig. 9, beams 14a and 14b are extended in Y-axis orthogonal to X-axis), and ends of each adjacent pair of the first beams being connected to each other via one of first turnaround parts 
Yasuda fails to teach: a movable frame connected to an inner side of the fixed frame, ribs formed on second surfaces of the first beams, a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis.
In the same field of endeavor, Yamada (US 2012/0162739) discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Yasuda by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
The combination of Yamada and Yasuda fails to teach: a movable frame connected to an inner side of the fixed frame and a distance between the ribs and the first predetermined axis being less than a distance between the first turnaround parts and the first predetermined axis. However, Language in an apparatus or product claim directed to the rearrangement of parts, it In re Japiske, 86 USPQ 70 (CCPA 1950). 
In any event, in the same field of endeavor, Kitazawa (US 2012/0120470) teaches an actuator (at least in Fig. 19), comprising a ribs element (4) being formed on the surface of the beam (3b) and disposed at the center of the beam (3c), or at the optical axis far away from the turnarounds parts (3a) of the beam (3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
However, the combination of Yasuda, Yamada and Kitazawa fails to teach a movable frame connected to an inner side of the fixed frame.
Regarding claim 10, the closest prior art Nakazono (US 2014/0368896) teaches a method of manufacturing an actuator (Fig. 5 and para [0024]), the method comprising: patterning a silicon-on-insulator substrate to form an integrated substrate including multiple actuators (para [0054]), each of the actuators (at least in Fig. 1 and Fig. 6) including a fixed frame (502), a movable frame (Fig. 6 and para [0067]), a driving beam (para [0067] and Fig. 6: 506) whose one end is connected to an object (mirror 504) to be driven (para [0071]: “Second support portions 506 are connected to mirror part 504. Second drivers 5081-5083 are provided on second support portions 506 so that mirror part 504 can rotate about second rotation axis 510”) and another end is connected to an inner side of the movable frame (para [0067]: “Mirror part 504 and movable frame 503 are held by a pair of second support portions 506 so that mirror part 504 can rotate about second rotation axis 510.”), the driving beam including multiple beams (Fig. 6 and para [0070]: 5061-5063) extending in a direction orthogonal to a predetermined axis (510), and ends 
 Nakazono fails to teach: a movable frame connected to an inner side of the fixed frame, ribs formed on second surfaces of the beams, a distance between the ribs and the predetermined axis being less than a distance between the turnaround parts and the predetermined axis and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.  
In the same field of endeavor, Yamada (US 2012/0162739) discloses an actuator (at least in Figs. 1A and 1B: optical scanning device), comprising: a rib (Fig. 1B and para [0092]: ribs 80 and 72) formed on a back surface of the drive beam (Fig. 1B is the bottom view of the optical scanning device having plurality of second drive beams 70). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator of Nakazono by utilizing the claimed ribs as taught by Yamada in order to provide reinforcement between the driving beams, and thus by reduce occurrence of nonlinear oscillation and generated stress and prevent deformation of mirror).
However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
In any event, in the same field of endeavor, Kitazawa (US 2012/0120470) teaches an actuator (at least in Fig. 19), comprising a ribs element (4) being formed on the surface of the beam (3b) and disposed at the center of the beam (3c), or at the optical axis far away from the turnarounds parts (3a) of the beam (3a). Accordingly, it would have been obvious to one of ordinary skill in the art to rearrange or reposition the ribs as need with respect to the optical axis in order to prevent the beam element from being largely deformed and thereby prevent the actuator from being damaged or broken down as described in para [0076] of Kitazawa. 
The combination of Nakazono, Yamada and Kitazawa fails to teach a movable frame connected to an inner side of the fixed frame, and attaching a dicing tape to a side of the integrated substrate on which the ribs are formed; dicing the integrated substrate to separate the actuators; and removing the separated actuators from the dicing tape.
Nakazono, Yamada, Kitazawa and Yasuda are related with respect to actuator and manufacturing of actuator.
Yasuda (US 2016/0341956) teaches the use of dicing tape to a side of a substrate and removing the dicing tape from the actuator (para [0101-0103]). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Nakazono by utilizing the dicing tape to a side of the substrate and removing the dicing tape from the actuator as taught by Yasuda in order to hold the substrate in place during manufacturing process of the actuator i.e., cutting and mounting process of the substrate. 
However, the combination of Nakazono, Yasuda, Yamada and Kitazawa fails to teach a movable frame connected to an inner side of the fixed frame.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872